DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Argentina on 12 July 2018. It is noted, however, that applicant has not filed a certified copy of the 20180101939 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to because of the use of improper, dark shading (Figs. 1-4) for the forage and the bale as it reduces legibility.  See 37 C.F.R. 1.84(m):
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “22” (a radius sensor the axis - see paragraph [0025]).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electronic controller means” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the misspelling of the word “brake” in paragraphs [0010], [0011], and [0013]. Appropriate correction is required.
  The disclosure is objected to because the number “18” is used to designate a “tying material,” “a back lower free roller” and “a front lower free roller” in paragraph [0023]. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
“sensing means” in claims 1 and 2; and
“electronic controller means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1: claim 1 includes the recitation “a least one sensor or turns collector connected to the sensing means” and the written description makes reference to a turns collector in paragraphs [0025] and [0027].  However, it is not at all clear as to the precise structure of the “turns collector” or precisely what is a “turns collector.”  A review of the written description indicates that “a signal is sent from the radius sensor 21 to the collector 23 and the electronic controller activates the electrical actuator 25 that exerts pressure on the brake 26 and thereafter on the turn of the net spool 19” and that upon “a change in the coil's diameter, the collector sends a signal to the electronic controller so that this latter activates the electrical actuator 25 and this latter exerts a pressure on the brake 26.”  The subject matter of the claim does not seem to be based on a well-established structural description that would enable a skilled artisan to make the claimed invention because the terminology “turns collector” does not appear to be described in the relevant art.
Regarding claim 1: claim 1 includes the recitation “at least one corner sensor connected to said electronic controller means” and the written description makes reference to a corner sensor in paragraphs [0026] and [0027].  However, it is not at all clear as the precise structure of the “corner sensor” or precisely what is a “corner sensor.”  A review of the written description indicates that the “magnitude of the actuation signal of the electrical actuator 25 also depends on the radius value of the feeding coil, that is registered by the arrangement through the corner sensor 30, activated by the vertical bar 31 and lever 32, which react jointly to the change of radius of the feeding coil through the stretching bar 27, combined with the corresponding radius sensor 21 and rocker arm 28 - bar 29.”  The subject matter of the claim does not 
Applicant is respectfully requested to provide a clarification of these matters or correlation with art-accepted terminology so that a proper comparison with the prior art can be made. Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
Applicant is requested to clarify the written description as concerns the “turns collector” and the “corner sensor” in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Applicant is remained that no new matter may be entered in the disclosure.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8, the limitation “turns collector” and line 12, the limitation “corner sensor” are recited, but the use of these limitations render the claimed subject matter vague and indefinite.  It is unclear from the written description as to the precise meaning 
For purposes of the remainder of this Office action the “turns collector” is interpreted to mean a device that counts rotations, and the “corner sensor” is interpreted to mean a device that senses movement.
Claim 1, line 5, the limitation “the mechanism” is vague and indefinite as the claim earlier recites a constant tension mechanism, forage collector mechanism, and a formation mechanism.  It is unclear as to which “mechanism” the claim is referring.  It shall be assumed that the mechanism in line 5 is meant to be “the constant tension mechanism.”
Claim 1, line 5, the use of the pronoun “it” renders the claim vague and indefinite as it is unclear precisely to what structure the term “it” is referring.
Claim 1, line 9, the character “o” should perhaps be changed to --or--.
Claim 1, line 10, note the misspelling of the word “brake.”
Claim 2, line 2, it is suggested that a comma be inserted after the word “sensor” for purposes of clarity.
Claim 4, line 2, “said lever” and line 3, “said diameter rocker arm” each lack proper antecedent basis.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huchet et al. (EP 1157603) (hereinafter Huchet).
Note: see the EPO English language machine translation of the Huchet reference attached to the present Office action.
Regarding claim 1: the Huchet reference discloses a constant tension mechanism (figs. 2-4) of tying net for roll bales, used in baler machines (fig. 1) of the type having a chassis with side walls (54), a forage collector mechanism (30) communicated with a baler-compacting chamber (20) provided with a formation mechanism (22), a tying arrangement (12) having a net spool (44) provided with a tying material (46) and a formed and compacted bale expulsion arrangement (26), wherein the mechanism characterized in that it comprises:
at least one sensing means (60) in contact with a portion of the surface of the net spool (44) provided in said tying arrangement (12);
at least one sensor or turns collector (as stated above, the “turns collector” is interpreted to mean a device that counts rotations) connected to said sensing means (see translation, paragraph [0012]: “the number of revolutions of the roll can be used to 
at least one electronic controller means (see translation, paragraphs [0010] and [0028], and claim 3: “a control or regulating device, not shown, is provided which can function in different ways, the output variable of which in any case adapts the tension in the wrapping means 46 to the respective requirements”) operatively connected to said sensor or turns collector and to an electrical actuator connected to a break (38) that, in turn, is connected to said net spool (see translation, paragraph [0026]); and
at least one corner sensor (as stated above, the “corner sensor” is interpreted to mean a device that senses movement) (see translation, paragraphs [0012] and [0033]: “By means of sensors, not shown, which detect the position of the swivel arm 64 or the pressure force of the motor 62, the adjusting device 58 is tracked in such a way that, in principle, the same tension always prevails in the wrapping means 46.”  This is read as a sensor for sensing the angular position of the pivotable arm (64)) operatively connected to said electronic controller means.
Regarding claim 2, the Huchet reference discloses that said sensing means is a radius sensor the axis of which is in contact with the turns collector, and is supported by an edge of a diameter rocker arm (see figs. 2-4 and translation, paragraph [0012], which discloses a sensing means related to the radius of the spool.)
Regarding claim 3, the Huchet reference discloses that “corner sensor” is connected to a vertical bar (62) that is articulately connected to a lever (64).
Regarding claims 5 and 6, the Huchet reference discloses that said brake is an electronic brake, or that said brake is a mechanical brake (see translation, paragraph [0011]).
Allowable Subject Matter
Claim 4 may possibly be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of possibly allowable subject matter:  
Regarding claim 4: the combination of the subject matter of claim 4 (if it includes all of the subject matter of claims 1, 2 and 3, from which claim 4 should probably depend), and if the rejections under 35 USC 112(a) and 35 USC 112(b) were overcome, would possibly be allowable over the prior art since the prior art (Huchet) does not disclose or suggest the structural combination including “that a net stretching bar is provided connected to said lever and to a rocker arm that is connected to a support bar that supports said diameter rocker arm.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vandamme (US ‘339) discloses a baling machine including a web tensioning device including a brake, rocker arms, levers and sensors (see col. 4).
Underhill (US ‘672) discloses a baling machine including a web tensioning device including a brake, and a “turns counter” (col. 6, lines 23-47, and col. 7, lines 15-39).
Thoreson et al. (US ‘474) discloses a baling machine including a tensioning device, and sensors (fig. 4).
Feraboli et al. (US ‘556) discloses a baling machine including a tensioning device, levers, rockers, and an actuator.
Huchet et al. (US ‘552) is the US equivalent of the Huchet et al. reference used in the rejection above.
McClure (US ‘408) discloses a baling machine including a tensioning device with a brake.
Chow et al. (US ‘204) discloses a baling machine including a tensioning device with a brake, and levers, rocker arms and sensors.
Hintz (US ‘366) discloses a baling machine including a tensioning device with a brake.
Donnelly et al. (US ‘956) discloses a wrapping machine including a “corner sensor” (col. 10, lines 23-47).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        25 March 2021